Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Alphonso Simpson appeals the district court’s order denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Simpson v. Uttley, No. 7:08-cv-00034-H (E.D.N.C. Sept. 8, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the *268materials before the court and argument would not aid the decisional process.

AFFIRMED.